Title: The American Commissioners to Sartine, 10 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, September 10, 1778: Captain Daniel McNeill of Boston retook a French vessel [the Isabelle] held by a Guernsey privateer more than three days. He brought her into Port Louis where he has met with difficulties selling her and her cargo. In keeping with His Majesty’s interest and the treaties between our two nations, we ask your attention to this case.>
